Opinion of the Court by
Chief Justice Hobson
Affirming.
Rufus iSimpson was indicted in the Harlan circuit court charged with the offense of selling whiskey to John Cox in violation'-of the local option law. The proof on the trial by Cox was in substance that he went to Simpsen and asked him, fer some whiskey. Simpson said he did not have any whiskey himself; Cox asked if he could get some whiskey for him; 'Simpson said that he could1. Cox then gave him seventy-five cents, and he went away and was gone about fifteen minutes, and when he came back, he handed Cox a pint of whiskey. Simpson testified that he knew that Dan Ledford had -some whiskey, and he went from his place of business to where Ledford was; gave Ledford the seventy-five cents and Ledford gave him the whiskey, and lie took it hack to Cox and delivered it to him; that he had no interest in the whiskey, and simply got it for Cox as an accommodation. Harmon Crawford testified that he was with Ledford when Simpson came-; that Simpson gave Led-ford the. seventy-five cents and got the whiskey for him and then took it to Cox, Crawford going along with him about three hundred yards from the place where he got the whiskey until he delivered it to Cox. On this evidence *443the court instructed the jury in substance that if 'they believed from the evidence beyond a reasonable doubt that Simpson sold the whiskey to Cox, they should find ■him guilty; but that if he, for the accommodation of Cox, took Cox’s money and procured the whiskey from another person for Cox and delivered it to Cox, and that S-impson had no interest either directly or indirectly in the whiskey and derived no profit from the transaction, the jury should find him not guilty. The jury found him guilty, and the court, having entered judgment upon the verdict, Simpson appeals.
There are no exceptions to the evidence introduced on the trial. The instructions of the court are clear, and admirably submitted the law of the case to the jury; so practically the only question on the appeal is whether the verdict should be set aside on the ground that it is against the evidence. The jury saw and heard the witnesses. Often there is much in the demeanor of a witness to affect his credibility before the jury. No reason was 'shown why Simpson should have left his place of business for fifteen minutes and gone three 'hundred yards to get whiskey for Cox, and no reason was shown why Cox could not have gone and gotten it himself. The jury are the judges of the credibility of the witnesses and they may judge of the real motives actuating a party from the circumstances surrounding the transaction. In Owens v. Com., 144 Ky., 550, Lee v. Com. 143 Ky., 355, we refused to set aside-verdicts based on similar evidence, and we do not see that this case can he distinguished from them.
Judgment affirmed.